DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This Office Action is in response to the amendment filed 11/28/22.  As directed by the amendment, claims 1-9 have been amended; claim 10 has been cancelled.  Claims 1-9 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, are rejected under 35 U.S.C. 103 as being unpatentable over Lintaman US 20180199659 A1(herein after Lintaman) in view of Gasparovic US 7685747 B1 (herein after Gasparovic) and Morrone US 20020078591 A1 (herein after Morrone).

Regarding claim 1, Lintaman discloses a shoe (as seen in annotated Figures 1 and 3) that includes a shoe upper structure (as seen in annotated Figures 1 and 3) and a sole connected to said shoe upper structure (as seen in annotated Figures 1 and 3), said shoe upper structure comprising: wherein a rear end of said first upper extends diagonally downwardly from said foot-dorsum top portion toward said lower end of said heel portion of said second upper (as seen in annotated Figures 1 and 3); wherein said stretchable part as seen in annotated Figures 1 and 3 (as seen in annotated Figures 1 and 3) is disposed at and integral with a lower end area of said first upper to constitute said lower end area of said first upper (as seen in annotated Figures 1 and 3) and a lower end of said stretchable part is fixedly attached to said sole (as seen in annotated Figures 1 and 3) that extends longitudinally along said lower end of said stretchable part (as seen in annotated Figures 1 and 3); and wherein a rear end of said stretchable part constitutes a portion of said rear end of said first upper (as seen in annotated Figures 1 and 3) and an upper end of said stretchable part is configured and adapted to cross a Chopart joint and a Lisfranc's joint of the foot of the wearer (as seen in annotated Figures 1 and 3) and to extend diagonally upwardly and rearwardly (as seen in annotated Figures 1 and 3).  

[AltContent: arrow][AltContent: arrow][AltContent: textbox (An upper end of said stretchable part is configured and adapted to cross a Chopart joint and a Lisfranc's joint of the foot of the wearer and to extend diagonally upwardly and rearwardly.)][AltContent: textbox (A lower end of said stretchable part is fixedly attached to said sole that extends longitudinally along said lower end of said stretchable part.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Wherein a rear end of said stretchable part constitutes a portion of said rear end of said first upper.)][AltContent: textbox (A shoe. )]
    PNG
    media_image1.png
    663
    510
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Wherein said stretchable part is disposed at and integral with a lower end area of said first upper to constitute said lower end area of said first upper. )][AltContent: arrow][AltContent: textbox (A rear end of said first upper extends diagonally downwardly from said foot-dorsum top portion toward said lower end of said heel portion of said second upper.)][AltContent: arrow][AltContent: textbox (A sole connected to said shoe upper structure. )][AltContent: textbox (A shoe upper structure. )]
    PNG
    media_image2.png
    694
    505
    media_image2.png
    Greyscale





However, Lintaman is silent to a first upper having a foot-dorsum top portion that is configured and adapted to cover at least a dorsum top region of a foot of a shoe wearer; a second upper having a heel portion that is configured and adapted to cover at least a heel region of the foot of the shoe wearer.

Gasparovic discloses a first upper (as seen in annotated Figure 9) having a foot-dorsum top portion (as seen in annotated Figure 9) that is configured and adapted to cover at least a dorsum top region of a foot of a shoe wearer (as seen in annotated Figure 9); a second upper (as seen in annotated Figure 9) having a heel portion (as seen in annotated Figure 9) that is configured and adapted to cover at least a heel region of the foot of the shoe wearer (as seen in annotated Figure 9). 


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A second upper having a heel portion that is configured and adapted to cover at least a heel region of the foot of the shoe wearer.)][AltContent: textbox (A foot-dorsum top portion that is configured and adapted to cover at least a dorsum top region of a foot of a shoe wearer.)][AltContent: textbox (A shoe upper.)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    619
    463
    media_image3.png
    Greyscale


Lintaman is analogous art to the claimed invention as it relates to easy access footwear.  Gasparovic is analogous art to the claimed invention in that it provides a first upper having a foot-dorsum top portion that is configured and adapted to cover at least a dorsum top region of a foot of a shoe wearer; a second upper having a heel portion.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the shoe of Lintaman, with a first upper having a foot-dorsum top portion that is configured and adapted to cover at least a dorsum top region of a foot of a shoe wearer; a second upper having a heel portion, as taught by Gasparovic in order to allow the shoe to have to separately movable portions of the shoe to better facilitated donning and doffing of the shoe.  The modification of the shoe would be a simple modification to obtain predictable results, an improved easy access to the shoe by having two separate parts of the shoe to allow the wearer to step in to the shoe, and then allowing the shoe to resiliently return to its original fit once the foot is in the shoe.

However, Lintaman and Gasparovic are silent to a stretchable part that imparts a tensional force to said foot dorsum top portion of said first upper toward a lower end of said heel portion of said second upper when the shoe is worn by the shoe wearer. 

Morrone discloses a stretchable part that imparts a tensional force (paragraph 0021, 0022 and 0024) to said foot dorsum top portion of said first upper (paragraph 0029, as seen in annotated Figure 1 and 5) toward a lower end of said heel portion of said second upper when the shoe is worn by the shoe wearer (paragraph 0029, as seen in annotated Figure 1 and 5). 

[AltContent: textbox (A stretchable part that imparts a tensional force to said foot dorsum top portion of said first upper toward a lower end of said heel portion of said second upper when the shoe is worn by the shoe wearer.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second upper)][AltContent: textbox (First Upper)][AltContent: arrow][AltContent: textbox (Tongue portion)][AltContent: connector][AltContent: ][AltContent: textbox (Throat opening)][AltContent: arrow][AltContent: textbox (Access opening)]
    PNG
    media_image4.png
    368
    417
    media_image4.png
    Greyscale


[AltContent: ][AltContent: textbox (Dorsum portion of the foot.)]
    PNG
    media_image5.png
    344
    332
    media_image5.png
    Greyscale

Morrone is analogous art to the claimed invention in that it provides a stretchable material on the top of the shoe.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shoe of Lintaman, and Gasparovic by adding a stretchable part that imparts a tensional force to said foot dorsum top part of said first upper, as taught by Morrone in order to allow the shoe to allow the separately movable portions of the shoe more room for a wearers foot while donning and doffing the shoe.  The modification of the shoe would be a simple modification to obtain predictable results, an improved easy access to the shoe by having stretchable portions in two separate parts of the shoe to allow the wearer to step in to the shoe, and then allowing the shoe to resiliently return to its original fit once the foot is in the shoe.  

While Lintaman, Gasparovic and Morrone do not specifically disclose the 10thenthe stretchable part generates a tensional force at said foot-dorsum top portion of said first upper toward a lower end of said heel portion of said second upper when a shoe is worn by the shoe wearer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the inclusion of stretchable portions would create a tensional force in the location of the foot-dorsum top portion drawing the first upper towards the heel portion of the second upper when worn since it has been held that a recitation to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus that satisfy the claimed structural limitations. ExParte Masham 2 USPQ2d 1647 (1987). The shoe of the combined references, as shown above, has the structural elements that, when in use, would indeed be capable of creating the desired tensional force upon the Dorsum region at the top of the foot.

15Regarding claim 2, the modified shoe upper of the combined references discloses wherein said stretchable part (as seen in annotated Figure 1 of Marrone) is disposed at least at an area configured and adapted to extending from a position of a Lisfranc's joint of the foot (as seen in annotated Figure 1 of Marrone) to a position of a calcaneus of the foot (as seen in annotated Figure 2 and 3 of Marrone) at least either 20on a medial side or on a lateral side of the foot (as seen in annotated Figures 1, 2 and 3 of Marrone).


  
[AltContent: textbox (Lateral side)][AltContent: textbox (Dorsum top portion of the foot)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tongue portion)][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Medial side)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A stretchable area that is disposed at least at a part of an area extending from a position of a Lisfranc's joint of the foot to a position of a calcaneus of the foot.)]
    PNG
    media_image4.png
    368
    417
    media_image4.png
    Greyscale

    PNG
    media_image6.png
    570
    424
    media_image6.png
    Greyscale

[AltContent: textbox (Sole)]


Regarding claim 3, the modified shoe upper of the combined references discloses wherein said stretchable part (as seen in annotated Figures 1, 2 and 3 of Marrone) is configured and adapted to intersect a Chopart joint 25of the foot (as seen in annotated Figures 1, 2 and 3 of Marrone) on a medial side and a lateral side of the foot (as seen in annotated Figures 1, 2 and 3 of Marrone).  


    PNG
    media_image7.png
    633
    325
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    581
    625
    media_image8.png
    Greyscale

Regarding claim 4, the modified shoe upper of the combined references discloses wherein said stretchable part is disposed below said foot-dorsum top portion of said first upper (as seen in annotated Figure 9 of Gasparovic), and an said upper end 5of said stretchable part is connected to said foot-dorsum top portion of said first upper (as seen in annotated Figure 9 of Gasparovic) and said lower end of said stretchable part extends to said lower end of said heel portion of said second upper (as seen in annotated Figure 9 of Gasparovic).

Regarding claim 5, the modified shoe upper of the combined references discloses wherein said first upper is disposed inside said second upper (as seen in annotated Figure 9 of Gasparovic).  

[AltContent: textbox (The first upper is disposed inside said second upper – the second upper 902 covers the first upper 904.)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The first upper is disposed outside said second upper.  )][AltContent: arrow][AltContent: connector][AltContent: textbox (Wherein said first upper and said second upper are overlapped with one another and an overlapped area between said first upper and said second upper is separated 5from one another.)][AltContent: arrow][AltContent: oval][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Stretchable portion)][AltContent: arrow]
    PNG
    media_image3.png
    619
    463
    media_image3.png
    Greyscale

Regarding claim 6, the modified shoe upper of the combined references discloses said first upper (as seen in annotated Figure 9 of Gasparovic) is disposed outside said second upper (as seen in annotated Figure 9 of Gasparovic).  

Regarding claim 7, the modified shoe upper of the combined references discloses wherein said first upper includes a tongue portion 20of said shoe (as seen in annotated Figure 1 of Morrone).  

Regarding claim 8, the modified shoe upper of the combined references discloses wherein said stretchable part (908, as seen above in Figure 9 of Gasparovic) that is integrated with said first upper (as seen in annotated Figure 9 of Gasparovic) and 25constitutes a portion of said first upper (as seen in annotated Figure 9 of Gasparovic), whereby an elasticity - 32-of said first upper is greater than an elasticity of said second upper (Col 3, lines 36-53 of Gasparovic – the first upper being the interior upper being made of a flexible material capable of stretching and  the second upper being constructed of a rigid material such as leather to provide stability to the footwear would indeed have differing elasticities. The interior upper when unsecured would be required to stretch to allow access of the foot into the interior of the shoe easily.) and wherein said first upper and said second upper are overlapped with one another (as seen in annotated Figure 9 of Gasparovic) and an overlapped area between said first upper and said second upper is separated 5from one another (as seen in annotated Figure 9 of Gasparovic).   

Regarding claim 9, the modified shoe upper of the combined references discloses wherein said second upper (as seen in annotated Figure 12 of Gasparovic) includes an access configured and adapted to allow opening for entry of the foot into the shoe (as seen in annotated Figure 12 of Gasparovic) and a throat opening (as seen in annotated Figure 12 of Gasparovic) that 10extends longitudinally in connection with said access opening (as seen in annotated Figure 12 of Gasparovic) and said first upper includes a tongue portion (as seen in annotated Figure 12 of Gasparovic) disposed at said throat opening (as seen in annotated Figure 12 of Gasparovic), and wherein said stretchable part is disposed below said first upper (as seen in annotated Figure 12 of Gasparovic) and an said upper end of said stretchable part is connected to said first upper (as seen in annotated Figure 12 of Gasparovic) and said lower end of said stretchable part extends to said lower end of said heel portion of said second upper (as seen in annotated Figure 12 of Gasparovic).  

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First upper)][AltContent: arrow][AltContent: textbox (Second upper)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Stretchable portion)][AltContent: textbox (Tongue)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Throat opening)][AltContent: arrow][AltContent: textbox (Foot access opening)]
    PNG
    media_image9.png
    609
    462
    media_image9.png
    Greyscale


ARGUMENTS

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied to teach the amended limitations of the claims in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to the applicants arguments that Morrone does not disclose "….wherein a rear end of said first upper extends diagonally downwardly from said foot-dorsum top portion toward said lower end of said heel portion of said second upper", (B) "wherein...a lower end of said stretchable part is fixedly attached to said sole that extends longitudinally along said lower end of said stretchable part, and (C) "wherein a rear end of said stretchable part constitutes a portion of said rear end of said first upper…”, Lintaman, as seen in annotated Figures 1 and 3, are used to disclose the limitation.
 
In response to the applicant’s arguments that Gasparovic does not teach or suggest, "…wherein said stretchable part is disposed at and integral with a lower end area of said first upper to constitute said lower end area of said first upper…", Lintaman, as seen in annotated Figures 1 and 3, are used to disclose the limitation.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS, at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732